Exhibit 10.37

SECOND OMNIBUS AMENDMENT

This SECOND OMNIBUS AMENDMENT (this “Second Amendment”) is made and entered into
as of March 5, 2012, by and among Tang Capital Partners, LP, RTW Investments,
LLC, Galena Biopharma, Inc. (formerly RXi Pharmaceuticals Corporation) and RXi
Pharmaceuticals Corporation (formerly RNCS, Inc.).

WHEREAS, the parties entered into a Securities Purchase Agreement dated as of
September 24, 2011 (the “Securities Purchase Agreement”) and the Ancillary
Agreements related thereto, including the Bridge Notes;

WHEREAS, the parties entered into an Omnibus Amendment dated as of February 6,
2012 (the “First Amendment”), amending certain provisions of the Securities
Purchase Agreement and the Bridge Notes;

WHEREAS, the Securities Purchase Agreement, as amended by the First Amendment,
in Section 8.01(c) thereof provides that the Agreement may be terminated by
either the Company or the Investors if the Closing has not occurred on or before
5:00 p.m., Eastern Standard Time, on March 5, 2012, which date may be extended
from time to time by mutual written consent of the Company and the Investors;

WHEREAS, the Bridge Notes dated September 24, 2011 held by the Investors, as
amended by the First Amendment, in Section 1.1 thereof each provide for a
Maturity Date (as defined in the Bridge Notes) of the earlier of (i) March 5,
2012 or (ii) an Event of Default (as defined in the Bridge Notes);

WHEREAS, the parties desire to amend such provisions of the Securities Purchase
Agreement and the Bridge Notes, in each case, as amended by the First Amendment,
to extend the March 5, 2012 date;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:

1. Securities Purchase Agreement Amendment. The Securities Purchase Agreement,
as previously amended by the First Amendment, is hereby further amended as
follows:

(a) Section 8.01(c) is hereby further amended to replace “March 5, 2012” with
“March 31, 2012”;

(b) Section 5.11 is hereby amended to add the following new sentence at the end
thereof: “Notwithstanding any other provision of this Agreement, the failure of
Anastasia Khvorova to be employed by the Company, by itself of in combination
with one or more other events, shall not be deemed to have resulted or to be
reasonably expected to result in a Material Adverse Effect.”



--------------------------------------------------------------------------------

(c) The following new sections are hereby added to ARTICLE V:

Section 5.14 Trading Market; Ticker Symbol. The Company shall have obtained the
approval of the Financial Industry Regulatory Authority to list the Company
Common Stock for trading in a Trading Market and the Company shall have obtained
the use of the trading symbol RXII or a derivative thereof (e.g., RXII.OB or
RXII.PK).

Section 5.15 Absence of Certain Developments. The Company shall have received
confirmation, in a form satisfactory to the Investors in their sole discretion,
that the Advirna Agreement remains in full force and effect and that the
Company’s rights arising thereunder remain intact as of the date of such
confirmation.

(d) The following new section is hereby added to ARTICLE IV:

Section 4.21 Annual Report on Form 10-K. By no later than March 30, 2012, the
Company shall prepare and file, if required, an annual report on Form 10-K for
the year ended December 31, 2011.

2. Bridge Notes Amendment.

(a) The Bridge Notes, as amended by the First Amendment, are hereby further
amended to replace:

(i) references of “March 5, 2012” with “March 31, 2012”;

(ii) references of “RNCS, Inc.” with “RXi Pharmaceuticals Corporation”;

(iii) references of “RXi Pharmaceuticals Corporation” (but only those references
contained in the Bridge Notes prior to giving effect to the change set forth
above in Section 2(a)(ii)) with “Galena BioPharma, Inc.”

3. Miscellaneous. Capitalized terms used herein and not defined shall have the
meanings set forth in the Securities Purchase Agreement or in the Bridge Notes,
as applicable, in each case as amended by the First Amendment. The terms and
conditions set forth in Article X of the Securities Purchase Agreement are
incorporated herein by reference. Nothing herein shall constitute a waiver of
any provision of the Securities Purchase Agreement or any of the Ancillary
Documents pursuant to Section 10.03 of the Securities Purchase Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment as of
the date first above written.

 

GALENA BIOPHARMA, INC. By:  

/s/ Mark J. Ahn

  Mark J. Ahn   President and Chief Executive Officer RXi PHARMACEUTICALS
CORPORATION By:  

/s/ Mark J. Ahn

  Mark J. Ahn   President TANG CAPITAL PARTNERS, LP By:  

/s/ Kevin C. Tang

  Kevin C. Tang   Managing Director RTW INVESTMENTS, LLC By:  

/s/ Roderick Wong

  Roderick Wong   Managing Member

[Signature Page to Second Omnibus Amendment]